5 A.3d 211 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
James HANTON, Petitioner.
No. 93 EM 2010.
Supreme Court of Pennsylvania.
September 27, 2010.

ORDER
PER CURIAM.
AND NOW, this 27th day of September, 2010, the Application for Leave to File Original Process and the "Emergency Extraordinary Relief Petition for Writ of Habeas Corpus," treated as a Petition for Writ of Habeas Corpus, are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation is improper). The Prothonotary is directed to forward these filings to counsel of record.